937 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl TURNBOW, Plaintiff-Appellant,v.Charles BASS, Jim Rose, Neil Rone, Joe Spicer, HaroldHutcheson, Jimmy Hale, Defendants-Appellees.
No. 91-5101.
United States Court of Appeals, Sixth Circuit.
July 17, 1991.Rehearing and Rehearing En Banc DeniedNov. 29, 1991.

1
Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge.*

ORDER

2
Carl Turnbow, a Tennessee state prisoner, requests the appointment of counsel on appeal from the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Turnbow sought declaratory and injunctive relief in this action challenging his disciplinary conviction of possession of a deadly weapon.  He argued that a prison regulation providing that contraband found in a cell was presumed to be in the possession of its occupants was unconstitutional.  He also argued that he had been denied due process when a regulation calling for a search of all cells before new inmates are moved in was allegedly not complied with in his case.  The district court granted defendants' motion for summary judgment.


4
Upon consideration, it is concluded that the requirements of due process were satisfied in this case, as there was some evidence to support the decision of the disciplinary board.  See Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  Accordingly, the request for counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation